Citation Nr: 1627458	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  15-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The appellant served in the United States Army Reserve and had a period of initial active duty for training (ACDUTRA) from January 1988 to August 1988.  He also served on a verified period of active duty from January 2006 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the appeal had originally included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and for an adjustment disorder with mixed anxiety and depressed mood.  However, in a 2015 rating decision, the RO granted service connection for the latter disorder, and in a June 2015 VA Form 9, the appellant withdrew his appeal for the issue of entitlement to service connection for PTSD.  Therefore, those issues no longer remain on appeal, and no further consideration is necessary.

The Board also notes that the appellant has perfected an appeal for the issue of entitlement to an earlier effective date prior to June 24, 2013, for the grant of a total disability evaluation based upon unemployability due to service-connected disability (TDIU).  However, that issue has not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication.  Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant has reported that he retired from the United States Army Reserve in December 2013.  There are service treatment records indicating that he served on a period of ACDUTRA in July 2012.  However, the most recent DD-214 of record only verifies active service as recently as April 2007.  Therefore, the AOJ should secure the appellant's complete service personnel records and verify any periods of active duty, ACDUTRA, and inactive duty for training (INACDUTRA) in 2012 and 2013.

The Board also notes that the appellant was afforded a VA examination in July 2014 in connection with his claim.  The examiner diagnosed him with lumbar spine degenerative disc disease; however, he did not provide any opinion as to whether the disorder is related to the appellant's military service.  The Board does note that the appellant has submitted a June 2013 private medical opinion stating that his back disorder is related to his military service; however, that physician did not address the appellant's reports of back pain prior to his period of active duty from January 2006 to July 2007.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant's provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should secure the appellant's complete service personnel records and verify any periods of active duty, ACDUTRA, and INADUTRA in 2012 and 2013. 
3.  After completing the above development, the appellant should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  For each disorder, he or she should address the following: 

A. The examiner should address whether the disorder clearly and unmistakably preexisted the appellant's period of active duty service from January 2006 to April 2007.

In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.

If so, the examiner should state whether there was an increase in the severity of the preexisting back disorder(s) during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that a back disorder did not clearly and unmistakably preexist the appellant's period of active service, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or within one year thereafter or is otherwise casually or etiologically related to his military service.

B. The examiner should address whether the disorder prior preexisted the appellant's period of ACDUTRA in July 2012.

If so, he should state whether there was an increase in the severity of the preexisting back disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

If the examiner determines that a back disorder did not preexist the appellant's period of ACDUTRA, he or she should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




